ADVISORY ACTION
The Applicant has filed a request for AFCP 2.0 and has proposed amending independent claims 23 and 33 to include limitations not previously recited. (The Applicant also proposes minor amendments to several dependent claims.) The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner was persuaded that the proposed amendments would overcome the outstanding §101 rejection. The Examiner notes the amendments include treating affected patients using specific categories of drugs. The Examiner has considered guidance in the MPEP, sec. 2106.04(d)(2) as well as Examples 29 and 43 noted by the Applicant in their remarks, (pp. 10-11) and finds that the proposed amendments integrate the identified judicial exceptions into a practical application.
However, the Examiner was not persuaded that the proposed amendments place the application in condition for allowance over the prior art. Further search and consideration are required beyond the scope outlined under the AFCP program. However, when considering further amendments, Applicant is encouraged to consider the following reference:
Briggs discusses treating AD with several of the drug treatment categories recited in the proposed claim language, including inhibitors of the aggregation and seeding of Tau or AB, anti-amyloid agents and beta-secretase inhibitors. (See p. 250). (Briggs R, Kennelly SP, O'Neill D. Drug treatments in Alzheimer’s disease. Clinical medicine. 2016 Jun;16(3):247.)
The Applicant additionally argues that a person of ordinary skill would not have had a reasonable expectation of success in applying the teachings of Eke and Soares (regarding the diagnosis of AD) to the diagnosis of asymptomatic / prodromal AD. (See generally Remarks at p. 12.) The Examiner is not persuaded. The claims do not recite using any particular panel of biomarkers to perform the diagnosis. Rather, the claims encompass using machine classification to identify a suitable panel of biomarkers from among more than 1010 possible combinations.1 Though the expectation of success for any particular panel would be very small, the possibility of some panel chosen from among all possible combinations (comprising five or more markers) would have been reasonable.
For the reasons above, the Examiner maintains the outstanding rejection of all claims under §103.

/Vincent Gonzales/
Primary Examiner, 2124






    
        
            
        
            
    

    
        1 There are 119 biomarkers in Table 1A, which is referred to in independent claim 23. A panel of at least five biomarkers chosen from this set will comprise at least 119*118*117*116*115 biomarkers, which is roughly 2.19 * 1010.